Motion GRANTED and Order filed September 7, 2021.




                                     In The

                      Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00499-CV
                                  ____________

        IN RE AMEGY BANK NATIONAL ASSOCIATION, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2010-01891

                                    ORDER

      On September 3, 2021, relator Amegy Bank National Association, filed a
petition for writ of mandamus in this court. Relator asks this court to order the
Honorable Dedra Davis, Judge of the 270th District Court, in Harris County, Texas,
to set aside her order dated August 24, 2021, entered in trial court number 2010-
01891, styled Amegy Bank National Association v. GB Foods, Inc., et al.
      Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. Relator asked this court to stay proceedings in the
trial court pending a decision on the petition for writ of mandamus. In his response
to the motion, the real party in interest has indicated that he “is in agreement that the
case should be stayed” and requests this court enter an order staying the proceedings
in their entirety until the court rules on the mandamus

      It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

      We ORDER the proceedings in trial court cause number 2010-01891, Amegy
Bank National Association v. GB Foods, Inc., et al., including the trial scheduled for
September 8, 2021, STAYED until a final decision by this court on relator’s petition
for writ of mandamus, or until further order of this court.

      In addition, the court requests Emmanuel Megrelis, the real party-in-interest,
to file a response to the petition for writ of mandamus on or before September 22,
2021. See Tex. R. App. P. 52.4.

                                    PER CURIAM



Panel consists of Chief Justice Christopher and Justices Hassan and Wilson.




                                           2